Exhibit 10.1

[exhibit101compensatio_image1.jpg]
                
Compensation for Outside Members of the Board of Directors


Compensation Element
Description
Initial Term
Directors will serve an initial three-year term.
Cash Compensation (1)
Directors will receive annual cash compensation of $60,000, inclusive of Board
and committee meeting attendance fees. The Audit Committee and Compensation
Committee Chair roles will receive an additional retainer of $10,000 for Audit
and $6,000 for Compensation.
Equity Grant (1)
Directors will receive an annual equity grant with a value of $90,000. The
equity grant will time vest annually over three years (i.e. 1/3, 1/3, 1/3).
Investment
Directors will hold a minimum of $250,000 in Rexnord stock within five years of
appointment (including vested options).
Expenses
Rexnord will reimburse Directors for all reasonable out-of-pocket expenses
related to their duties as a Director.
D&O Insurance
Rexnord will maintain D&O insurance of at least $50 million annually.
Indemnification
Rexnord will indemnify Directors to the fullest extent allowed by law.







    







(1) The cash compensation and equity grant will be prorated for partial year
service (e.g., directors who join mid-fiscal year). Cash compensation is paid
quarterly in arrears.


As of May 2015